Name: Commission Regulation (EEC) No 3240/86 of 24 October 1986 fixing the amount of the securities applicable to certain olive oils released into free circulation in the Community
 Type: Regulation
 Subject Matter: civil law;  processed agricultural produce;  tariff policy
 Date Published: nan

 No L 301 /20 Official Journal of the European Communities 25 . 10 . 86 COMMISSION REGULATION (EEC) No 3240/86 of 24 October 1986 fixing the amount of the securities applicable to certain olive oils released into free circulation in the Community 2677/85 (3), the amount of the security referred to in Article 9 of Commission Regulation (EEC) No 3089/78 shall be, according to the Member State in which it is lodged :  Lit 131 997 per 100 kg,  FF 603,046 per 100 kg,  Bfrs 3 981,24 per 100 kg,  DM 202,596 per 100 kg,  F1 228,275 per 100 kg,  £ 53,2569 per 100 kg,  £ Irl 66,4977 per 100 kg,  Dkr 725,442 per 100 kg,  Dr 9 910,20 per 100 kg,  Pta 12 383,9 per 100 kg, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3089/78 of 19 December 1978 laying down general rules in respect of aid for the consumption of olive oil ('), as amended by Regulation (EEC) No 2762/80 (2), and in particular the last subparagraph of Article 9 ( 1 ) thereof, Whereas, in the event of a substantial alteration in consumption aid, the last subparagraph of Article 9 ( 1 ) of Regulation (EEC) No 3089/78 authorizes the Commis ­ sion , as soon as the alteration in such aid has been decided on , to adjust the amount of the security appli ­ cable to imported olive oils ; Whereas for the 1986/87 marketing year the amount of consumption aid has been increased substantially with effect from 1 November 1986 ; whereas, in order to avoid speculative transactions, it is appropriate to adjust the amount of the security to take account of that alteration ,  Esc 12 894,9 per 100 kg. 2 . The security referred to above shall apply from the date of entry into force of this Regulation . HAS ADOPTED THIS REGULATION : Article 1 1 . Without prejudice to the second subparagraph of Article 17 (2) of Commission Regulation (EEC) No Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 369, 29 . 12 . 1978 , p . 12 . ( 2) OJ No L 287, 30 . 10 . 1980 , p . 2 . (3) OJ No L 254, 25 . 9 . 1985, p. 5 .